Case: 20-2123   Document: 55     Page: 1    Filed: 10/29/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

 CARDIONET, LLC, BRAEMAR MANUFACTURING,
                      LLC,
              Plaintiffs-Appellants

                            v.

                  INFOBIONIC, INC.,
                Defendant-Cross-Appellant
                 ______________________

                  2020-2123, 2020-2150
                 ______________________

     Appeals from the United States District Court for the
 District of Massachusetts in No. 1:15-cv-11803-IT, Judge
 Indira Talwani.
                  ______________________

                Decided: October 29, 2021
                 ______________________

    FRANK A. DECOSTA, III, Finnegan, Henderson,
 Farabow, Garrett & Dunner, LLP, Washington, DC, ar-
 gued for plaintiffs-appellants. Also represented by ALIZA
 GEORGE CARRANO.

    CHARLES SANDERS, Latham & Watkins LLP, Boston,
 MA, argued for defendant-cross-appellant. Also repre-
 sented by CHRISTOPHER HENRY; GABRIEL K. BELL, DIANE
 GHRIST, MAXIMILIAN A. GRANT, Washington, DC.
Case: 20-2123    Document: 55     Page: 2     Filed: 10/29/2021




 2                         CARDIONET, LLC   v. INFOBIONIC, INC.



                  ______________________

     Before LOURIE, DYK, and O’MALLEY, Circuit Judges.
 LOURIE, Circuit Judge.
      CardioNet, LLC and Braemar Manufacturing, LLC
 (collectively, “CardioNet”) appeal from the decision of the
 United States District Court for the District of Massachu-
 setts granting summary judgment that InfoBionic did not
 infringe claims 1–2, 8, 11–12, and 20–21 of U.S. Patent
 7,099,715 (“the ’715 patent”). CardioNet, LLC v. InfoBi-
 onic, Inc., No. 1:15-CV-11803-IT, 2020 WL 4559934 (D.
 Mass. June 22, 2020) (“Summary Judgment Decision”). In-
 foBionic cross-appeals from the district court’s decision
 that the asserted claims of CardioNet’s ’715 patent are not
 ineligible for patent under 35 U.S.C. § 101. CardioNet,
 LLC v. InfoBionic, Inc., No. 1:15-CV-11803-IT, 2017 WL
 1788650 (D. Mass. May 4, 2017) (“Validity Decision”).
     Because we conclude that the ’715 patent claims sub-
 ject matter ineligible for patent, we vacate the district
 court’s decision granting summary judgment of nonin-
 fringement. We remand for the entry of judgment of no
 liability on the ground that the district court should have
 granted InfoBionic’s motion for judgment on the pleadings
 as to unpatentability.
                       BACKGROUND
     CardioNet owns the ’715 patent, which is directed to an
 improved heart monitoring device. Heart monitoring de-
 vices measure the heart’s activity using an electrocardio-
 gram (“ECG”). ’715 patent at col. 1 ll. 17–25. The ECG
 plots the heart’s electrical signals as different waveforms
 on a graph, including the P wave, the R wave, and the T
 wave. Id. at col. 1 ll. 21–23, col. 3 ll. 61–65. The P wave
 corresponds to atrial depolarization. The R wave corre-
 sponds to ventricular depolarization. The T wave corre-
 sponds to ventricular repolarization and relaxation. A
Case: 20-2123      Document: 55         Page: 3   Filed: 10/29/2021




 CARDIONET, LLC   v. INFOBIONIC, INC.                           3



 doctor can measure a person’s heart rate by calculating the
 distance between consecutive R waves. Id. at col. 3 ll. 34–
 39.
     According to the ’715 patent, existing heart monitoring
 devices could be error prone. For example, the specification
 explains that in a normal heartbeat, the R wave is taller
 than the T wave (shown in figure 3 below). Id. at col. 3 ll.
 61–65. However, some patients have “abnormal[ly]” tall T
 waves (shown in figure 4 below). Id. at col. 3 ll. 65–67. As
 a result, the ECG may mistakenly classify them as R
 waves. Id. at col. 3 ll. 52–67. Because of that misclassifi-
 cation, the ECG reports an inaccurately high heart rate.
 Id. at col. 3 ll. 55–60.




 ’715 patent at figs. 3–4.
     The ’715 patent invention purports to address such er-
 rors by disclosing a heart monitoring device with an alleg-
 edly inventive feature: a T wave filter. The T wave filter
Case: 20-2123      Document: 55      Page: 4     Filed: 10/29/2021




 4                           CARDIONET, LLC    v. INFOBIONIC, INC.



 “reduce[s] the amplitude of T waves, while preserving or
 slightly increasing the amplitude of R waves,” thereby im-
 proving the ECG’s classification accuracy. Id. at col. 3 ll.
 52–60, col. 4 ll. 5–8. Of relevance to this appeal, the T wave
 filter may not always be “activated.” Rather, the heart
 monitoring device first sends the ECG data to a monitoring
 station. Id. at col. 4 ll. 51–60. At the monitoring station, a
 human operator can decide to activate the filter upon ob-
 serving abnormally tall T waves. Id. at col. 4 l. 61–col. 5 l.
 1. To activate the filter, the operator sends a message to
 the monitoring apparatus. Id.
     The ’715 patent consists of three independent claims
 that are relevant to this appeal, claims 1, 11, and 20. In-
 dependent claim 1 recites a machine-implemented method
 of using the T wave filter. It reads as follows:
     1. A machine-implemented method comprising:
     identifying heart beats in a sensed cardiac signal;
     activating a frequency domain T wave filter, used
     in said identifying heart beats, in response to a
     message from a monitoring station generated at
     least in part based upon discovery of a predeter-
     mined characteristic in the sensed cardiac signal;
     and
     outputting information corresponding to the iden-
     tified heart beats to a communications channel of a
     distributed cardiac activity monitoring system.
 Id. at col. 6 ll. 27–36; J.A. 52 (certificate of correction) (em-
 phases added).
     Independent claim 11 recites a system claim:
     11. A distributed cardiac activity monitoring sys-
     tem comprising:
     a monitoring apparatus including a communica-
     tions interface, a real-time QRS detector, a
Case: 20-2123      Document: 55         Page: 5   Filed: 10/29/2021




 CARDIONET, LLC   v. INFOBIONIC, INC.                           5



     frequency domain T wave filter, and a selector that
     activates the T wave filter with respect to the real-
     time QRS detector in response to a message,
     wherein the activated frequency domain T wave fil-
     ter preprocesses a cardiac signal provided to the
     realtime QRS detector; and
     a monitoring station that communicatively couples
     with the monitoring apparatus via the communica-
     tions interface and transmits the message to the
     monitoring apparatus to activate the frequency do-
     main T wave filter based at least in part upon a
     predetermined criteria.
 Id. at col. 7 ll. 4–18; J.A. 52 (certificate of correction) (em-
 phases added).
     Claim 20 is an apparatus claim. The district court fo-
 cused on claim 20, and we shall as well. It reads as follows:
     20. A cardiac monitoring apparatus comprising:
     a communications interface;
     a real-time heart beat detector;
     a frequency domain T wave filter; and
     a selector that activates the frequency domain T
     wave filter with respect to the real-time heart beat
     detector in response to a message, wherein the ac-
     tivated frequency domain T wave filter prepro-
     cesses a cardiac signal provided to the real-time
     heart beat detector.
 Id. at col. 7 ll. 45–53; J.A. 52 (certificate of correction) (em-
 phases added).
     In 2016, a competitor of CardioNet, InfoBionic, mar-
 keted its own cardiac monitoring device, the “MoMe® Kar-
 dia system.” J.A. 4414–15. CardioNet alleged that the
 device had a T wave filter. Subsequently, it sued InfoBi-
 onic, asserting that the MoMe® Kardia system (second
Case: 20-2123     Document: 55     Page: 6     Filed: 10/29/2021




 6                          CARDIONET, LLC   v. INFOBIONIC, INC.



 generation) infringes claims 1–2, 8, 11–12, and 20–21 of the
 ’715 patent. J.A. 948, 4436–37. In response, InfoBionic
 moved for judgment on the pleadings that the asserted
 claims of the ’715 patent are ineligible for patent under
 § 101. J.A. 773.
      The district court denied InfoBionic’s motion, holding
 that the asserted claims of the ’715 patent are not ineligible
 under § 101. The court analyzed the claims under the Su-
 preme Court’s two-step Alice framework for determining
 patent eligibility. At step one, it determined that claim 20
 is directed to the abstract idea of “filtering raw cardiogram
 data to optimize its output.” Validity Decision, 2017 WL
 1788650, at *10. However, at step two, it determined that
 claim 20 recites an inventive concept sufficient to trans-
 form the abstract idea into patent-eligible subject matter.
 The court reasoned that, because claim 20 is “tied to a ma-
 chine,” it satisfies “the machine-or-transformation test”
 and thus “fall[s] within the ambit of Section 101.” Id. at
 *11. 1 As a result, it denied InfoBionic’s motion for judg-
 ment on the pleadings. Id.
     Subsequently, CardioNet proceeded to litigate its in-
 fringement claim. InfoBionic moved for summary judg-
 ment of noninfringement. The district court granted that
 motion. Summary Judgment Decision, 2020 WL 4559934,
 at *8–10. The court first found that CardioNet failed to
 supplement its infringement contentions in a timely man-
 ner, effectively “hid[ing] the ball” from InfoBionic. Id. at
 *5–10; J.A. 8962–63. Consequently, it precluded Cardio-
 Net from relying on several of its infringement theories.
 Summary Judgment Decision, 2020 WL 4559934, at *8–10.
 After excluding that evidence, the court concluded that


     1   The district court’s reference to claim 9 in the “In-
 ventive Concept” section of its opinion should have referred
 to claim 20. Validity Decision, 2017 WL 1788650, at *10–
 11.
Case: 20-2123      Document: 55         Page: 7   Filed: 10/29/2021




 CARDIONET, LLC   v. INFOBIONIC, INC.                           7



 there was no genuine dispute regarding noninfringement
 and InfoBionic was entitled to judgment as a matter of law.
 Id.
     CardioNet appealed the district court’s decision grant-
 ing summary judgment. InfoBionic cross-appealed the
 court’s denial of its motion for judgment on the pleadings.
 We have jurisdiction under 28 U.S.C. § 1295(a)(1).
                          DISCUSSION
      On appeal, CardioNet asserts that the district court
 erred in granting summary judgment of noninfringement
 in favor of InfoBionic. In turn, InfoBionic argues in a cross-
 appeal that the court erred in holding that the asserted
 claims of the ’715 patent are not ineligible for patent under
 § 101. We turn first to InfoBionic’s argument regarding
 § 101.
                                I.
                          Section 101
     We review a district court’s denial of judgment on the
 pleadings under Federal Rule of Civil Procedure 12(c) ac-
 cording to the law of the regional circuit. Allergan, Inc. v.
 Athena Cosmetics, Inc., 640 F.3d 1377, 1380 (Fed. Cir.
 2011) (citing Imation Corp. v. Koninklijke Philips Elecs.
 N.V., 586 F.3d 980, 985 (Fed. Cir. 2009)). The First Circuit
 reviews an order denying a judgment on the pleadings de
 novo, “accept[ing] the truth of all well-pleaded facts and
 draw[ing] all reasonable inferences therefrom in the
 pleader’s favor.” Shay v. Walters, 702 F.3d 76, 79 (1st Cir.
 2012) (quoting Grajales v. P.R. Ports Auth., 682 F.3d 40, 44
 (1st Cir. 2012)).
     Patent eligibility under § 101 is an issue of law that
 may contain underlying issues of fact. See Berkheimer v.
 HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018). We review
 the district court’s ultimate conclusion on patent eligibility
 de novo. Id. To determine whether a patent claims eligible
Case: 20-2123     Document: 55      Page: 8     Filed: 10/29/2021




 8                          CARDIONET, LLC    v. INFOBIONIC, INC.



 subject matter, we follow the Supreme Court’s familiar
 two-step framework. See Alice Corp. v. CLS Bank Int’l, 573
 U.S. 208, 217 (2014); Mayo Collaborative Servs. v. Prome-
 theus Labs., Inc., 566 U.S. 66, 70–73 (2012). First, we de-
 termine whether the claims are directed to a law of nature,
 natural phenomenon, or abstract idea. See Alice, 573 U.S.
 at 217. If so, we proceed to the second step and determine
 whether the claims nonetheless include an “inventive con-
 cept” sufficient to “‘transform the nature of the claim’ into
 a patent-eligible application.” Id. (quoting Mayo, 566 U.S.
 at 72, 78). To recite an “inventive concept” at step two, a
 patent must do more than recite an abstract idea “while
 adding the words ‘apply it.’” Id. at 221 (quoting Mayo, 566
 U.S. at 72). Moreover, “simply appending conventional
 steps, specified at a high level of generality, to laws of na-
 ture, natural phenomena, and abstract ideas cannot make
 those laws, phenomena, and ideas patentable.” Mayo, 566
 U.S. at 82.
                        Alice Step One
     At step one, InfoBionic argues that claim 20 is directed
 to the abstract idea of filtering data. It further asserts that
 the T wave filter performs a simple mathematical func-
 tion—reducing the T wave’s amplitude—which cannot con-
 fer eligibility. CardioNet responds that claim 20 is not
 directed to an abstract idea, but, rather, to an improvement
 in cardiac monitoring technology.
      We agree with InfoBionic. As the claim language and
 the specification make clear, the invention is directed to
 the abstract idea of filtering patient heartbeat signals to
 increase accuracy. ’715 patent at col. 3 ll. 58–60, col. 4 ll.
 35–36. Specifically, claim 20 focuses on selectively “acti-
 vat[ing]” the “T wave filter” to “preprocess[] a cardiac sig-
 nal.” Id. at col. 7 ll. 45–53. Similarly, the specification
 explains that the very purpose of the invention centers on
 using the T wave filter to filter data. See id. at Abstract,
 col. 3 ll. 52–col. 4 ll. 67. But, at bottom, filtering the data
Case: 20-2123      Document: 55         Page: 9   Filed: 10/29/2021




 CARDIONET, LLC   v. INFOBIONIC, INC.                           9



 requires only basic mathematical calculations, such as “de-
 compos[ing] a T wave into its constituent frequencies and
 multipl[ying] them by a filter frequency response.” Appel-
 lant’s Reply and Resp. Br. 49 (citing ’715 patent at col. 4 ll.
 19–36). And such calculations, even if “[g]roundbreaking,”
 are still directed to an abstract idea. SAP Am., Inc. v. In-
 vestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (citing
 Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569
 U.S. 576, 591 (2013)).
     CardioNet makes several additional arguments in sup-
 port of its assertion that claim 20 is not directed to an ab-
 stract idea. Those arguments are all unpersuasive.
      First, CardioNet contends that claim 20 is necessarily
 tied to a “specific improvement” in cardiac monitoring tech-
 nology because, without the claimed T wave filter, the ECG
 may mistakenly classify the T waves as R waves. Appel-
 lant’s Reply and Resp. Br. 42–43. We are unpersuaded by
 that argument. To qualify as “a patent-eligible improve-
 ment,” the invention must be directed to a specific improve-
 ment in the computer’s functionality, not simply to use of
 the computer “as a tool” to implement an abstract idea.
 Customedia Techs., LLC v. Dish Network Corp., 951 F.3d
 1359, 1363–1364 (Fed. Cir. 2020). Here, the invention falls
 into the latter category. It focuses on using a general-pur-
 pose computer to carry out the abstract idea of filtering
 data. See ’715 patent at col. 3 ll. 52–60, col. 4 ll. 19–36, col.
 5, ll. 34–38.
     In addition, claim 20 supplies no specific way to collect
 and process the data or to implement the T wave filter. Nor
 does it specify how to determine when to activate the T
 wave filter. Rather, it leaves that decision to the operator.
 See id. at col. 4 ll. 61–65. Indeed, even the district court
 recognized that the claim language was problematic for
 CardioNet’s eligibility argument. Specifically, when ana-
 lyzing the parties’ dispute regarding infringement, the
 court briefly revisited its earlier conclusion that the
Case: 20-2123    Document: 55     Page: 10      Filed: 10/29/2021




 10                        CARDIONET, LLC    v. INFOBIONIC, INC.



 asserted claims are not ineligible under § 101. Summary
 Judgment Decision, 2020 WL 4559934, at *9–10. It ob-
 served that, when making its infringement argument, Car-
 dioNet had emphasized the operator’s role in activating the
 T wave filter, but that, problematically, when making its
 eligibility argument (at an earlier stage in the proceed-
 ings), it had downplayed that aspect of the claim. Id. The
 court strongly hinted that, had it been aware of the signif-
 icance of the operator’s mental process to the claimed in-
 vention at the pleadings stage, it would have considered
 holding the claims ineligible under § 101. J.A. 8963–72,
 8985 (oral argument proceedings). The district court’s sub-
 sequent analysis regarding § 101 supports our ultimate
 conclusion here.
     Second, CardioNet emphasizes that the T wave filter
 can calculate mathematical functions that a human cannot
 mentally perform. As support for its argument, it points to
 the district court’s finding that the T wave filter “dimin-
 ish[es] the intensity of [the] T wave while preserving or am-
 plifying the R wave,” which a human cannot “manually”
 calculate. Validity Decision, 2017 WL 1788650, at *10 (em-
 phases in original). CardioNet’s argument misses the
 mark. “[T]he inability for the human mind to perform each
 claim step does not alone confer patentability.” FairWarn-
 ing IP, LLC v. Iatric Sys., 839 F.3d 1089, 1098 (Fed. Cir.
 2016). Consequently, even assuming that only a computer
 can perform the calculations, CardioNet’s argument is un-
 persuasive; the T wave filter’s mathematical function alone
 does not make the claims any less abstract.
     Third, CardioNet asserts that claim 20 is similar to the
 claims that we held to be nonabstract in CardioNet, LLC v.
 InfoBionic, Inc., 955 F.3d 1358 (Fed. Cir. 2020). We disa-
 gree. That case (involving the same parties here) con-
 cerned a patent with claims to a system that detects
 different types of cardiac arrythmias by measuring heart-
 beat variability. Id. at 1362. Importantly, we observed
 that there was no intrinsic evidence that the claimed
Case: 20-2123     Document: 55      Page: 11   Filed: 10/29/2021




 CARDIONET, LLC   v. INFOBIONIC, INC.                       11



 technique had ever been used. Id. at 1370–71. Here, how-
 ever, as explained below, InfoBionic points to evidence that
 the use of a filter to perform mathematical functions was
 not a new activity. In fact, during oral argument, Cardio-
 Net admitted that “T wave filters, as a general proposition,
 existed” prior to the patent (although later, it unpersua-
 sively argued that the filter had not been used in the same
 specific “way” recited in the ’715 patent). See Oral Argu-
 ment (20–2123) at 31:20–33:00.
     Additionally, CardioNet’s argument is particularly un-
 persuasive given that there is another case (also involving
 the same parties) with claims much more similar to the
 ones at issue here: CardioNet, LLC v. InfoBionic, Inc., 816
 F. App’x 471 (Fed. Cir. 2020). In that case, we held that
 claims to a system for “presenting information relating to
 heart data” are ineligible for patent under § 101. Id. at 472.
 The relevant claims recite a monitoring system and moni-
 toring station that: (1) identify heartbeat anomalies, (2)
 cross-check the results with a human operator, and (3) dis-
 play the data. Id. Ultimately, we held that the claims are
 directed to the abstract concept of “collecting, analyzing,
 and displaying data” in order to perform the “longstanding
 practice” of “spot-checking systems for quality control.” Id.
 at 475–77. Our holding in that case is directly applicable
 here. Specifically, claim 20 is directed to the abstract con-
 cept of collecting, analyzing, and displaying data while us-
 ing a T wave filter.
     Having concluded that claim 20 is directed to an ab-
 stract idea, as did the district court, we next consider
 whether it recites an inventive concept at step two.
                         Alice Step Two
     At step two, InfoBionic argues that the district court
 erred in holding that claim 20 recites an inventive concept
 sufficient to transform the nature of the claim into patent-
 eligible subject matter. According to InfoBionic, claim 20
 merely employs conventional computer components to
Case: 20-2123    Document: 55      Page: 12      Filed: 10/29/2021




 12                         CARDIONET, LLC    v. INFOBIONIC, INC.



 carry out an abstract idea. CardioNet responds that the T
 wave filter was “an innovative” and nonconventional solu-
 tion to a key problem: measuring the heart rate of patients
 with tall T waves. Appellant’s Reply and Resp. Br. 46–47.
 Moreover, according to CardioNet, the district court’s con-
 clusion that claim 20 satisfies the “machine-or-transfor-
 mation test” is “unassailable.” Id. It further asserts that
 claim 20 is akin to the claims we held to be nonabstract in
 CardioNet, LLC v. InfoBionic, Inc., 955 F.3d 1358 (Fed. Cir.
 2020).
     We agree with InfoBionic that the district court erred
 in holding that claim 20 recites an inventive concept.
      First, we are unpersuaded by CardioNet’s argument
 that the invention consists of “more” than conventional
 components performing basic functions. As InfoBionic
 points out, although CardioNet emphasizes that the T
 wave filter was “innovative,” the ’715 patent cites refer-
 ences that contradict that argument. For example, one
 cited patent describes a “filter” that “accentuates the R-
 wave and attenuates the effect of the T-wave because the
 T-wave is a low frequency, far field signal.” See ’715 patent
 at references cited; U.S. Patent 6,834,204 at col. 5 ll. 23–
 32, col. 6 ll. 13–15. And regardless, even accepting Cardi-
 oNet’s argument that the T wave filter’s function was inno-
 vative, “[a] claim for a new abstract idea,” here, a
 mathematical calculation, “is still an abstract idea.” SAP,
 898 F.3d at 1163 (quoting Synopsys, Inc. v. Mentor
 Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016)).
 Aside from the T wave filter, the specification explains that
 the other claimed components are conventional. For exam-
 ple, it discloses that the “monitoring apparatus,” which col-
 lects the data, “can be implemented using” a “commercially
 available” device. ’715 patent at col. 2 ll. 1–36. It then
 states that the collected data is analyzed using “suitable
 processors,” including “general . . . purpose microproces-
 sors.” Id. at col. 5 ll. 58–59. Additionally, according to the
 specification, “[t]he systems and techniques . . . can be
Case: 20-2123     Document: 55      Page: 13    Filed: 10/29/2021




 CARDIONET, LLC   v. INFOBIONIC, INC.                         13



 implemented” using “computer hardware, firmware, [or]
 software.” Id. at col. 5 ll. 34–46.
      Second, we disagree with the district court’s determi-
 nation that claim 20 recites an inventive concept because
 it satisfies the machine-or-transformation test. “[S]atisfy-
 ing the machine-or-transformation test, by itself, is not suf-
 ficient to render a claim patent-eligible” because not all
 “transformations or machine implementations infuse an
 otherwise ineligible claim with an ‘inventive concept.’” So-
 lutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 1169 (Fed. Cir.
 2019) (citing DDR Holdings, LLC v. Hotels.com, L.P., 773
 F.3d 1245, 1256 (Fed. Cir. 2014)). Indeed, the Supreme
 Court itself held in Bilski that the machine-or-transfor-
 mation test is a “useful and important clue” for determin-
 ing patent eligibility, but not dispositive. Bilski v. Kappos,
 561 U.S. 593, 604 (2010). Here, although claim 20 is tech-
 nically tied to a machine (a cardiac apparatus) its ultimate
 focus is to “preprocess[] a cardiac signal” using a “T wave
 filter,” which, as explained above, is an abstract idea. ’715
 patent at col. 7 ll. 45–54; J.A. 52 (certificate of correction).
 To the extent that formulating a claim in the form of an
 apparatus insulates it from an ineligibility attack if it only
 recites conventional components for performing an ab-
 stract idea, the Supreme Court has closed that door, at
 least for now.
     Third, we are unpersuaded by CardioNet’s step two ar-
 guments relying on CardioNet, LLC v. InfoBionic, Inc., 955
 F.3d 1358 (Fed. Cir. 2020). In that case, we did not reach
 step two because we held that the claims are not ineligible
 for patent under § 101 at step one. Id. at 1371. Addition-
 ally, the facts in CardioNet, LLC v. InfoBionic, Inc., 816 F.
 App’x 471 (Fed. Cir. 2020) are much more similar to those
 at issue here. There, we explained that the abstract con-
 cept of “collecting, analyzing, and displaying data” in order
 to perform the “longstanding practice” of “spot-checking
 systems for quality control” was implemented using “con-
 ventional technology,” including a monitoring system and
Case: 20-2123    Document: 55       Page: 14      Filed: 10/29/2021




 14                         CARDIONET, LLC     v. INFOBIONIC, INC.



 a monitoring station. Id. at 475–77. Likewise, here, claim
 20 recites conventional components (a monitoring appa-
 ratus and monitoring station) performing the same type of
 conventional functions: collecting data, analyzing it with
 the T wave filter’s mathematical calculations, and display-
 ing it on the monitoring station. ’715 patent at col. 2 ll. 1–
 48; col. 4 ll. 19–36.
      Finally, we conclude that the remaining claims are di-
 rected to substantially similar subject matter as claim 20
 and are therefore ineligible under § 101. For example, the
 two other asserted independent claims are materially the
 same as claim 20 but recite transmitting the command to
 activate the T wave filter based on predetermined charac-
 teristics (claim 1) or predetermined criteria (claim 11) of
 the patient’s heartbeat. ’715 patent at col. 6 ll. 27–36, col.
 7 ll. 4–18. CardioNet does not explain how a doctor’s deci-
 sion to activate the T wave filter based upon certain fea-
 tures (i.e., a tall T wave) is anything more than an abstract
 idea. Similarly, dependent claim 2 recites identifying
 heartbeats based on R waves. Id. at col. 6 ll. 37–39. But
 the specification itself describes that concept as well
 known. Id. at col. 1 ll. 17–21. Dependent claims 8, 12, and
 21 recite using “wireless communications.” Id. at col. 6 ll.
 60–62; col. 7 ll. 19–20, 54–56. That limitation constitutes
 conventional activity that does not change the claims’ cen-
 tral focus on filtering.
     Accordingly, we conclude that the patent does not re-
 cite an inventive concept sufficient to transform the as-
 serted claims into patent-eligible subject matter.
                               II
                      Noninfringement
     CardioNet asserts that the district court erred in grant-
 ing summary judgment of noninfringement in favor of In-
 foBionic. However, because we conclude that the asserted
 claims of the ’715 patent are ineligible for patent under
Case: 20-2123     Document: 55      Page: 15   Filed: 10/29/2021




 CARDIONET, LLC   v. INFOBIONIC, INC.                      15



 § 101, we do not reach CardioNet’s argument. That issue
 is moot. See TypeRight Keyboard Corp. v. Microsoft Corp.,
 374 F.3d 1151, 1157 (Fed. Cir. 2004) (a “judgment of inva-
 lidity necessarily moots the issue of infringement” (citing
 Sandt Tech., Ltd. v. Resco Metal & Plastics Corp., 264 F.3d
 1344, 1356 (Fed. Cir. 2001))).
                          CONCLUSION
     We have considered CardioNet’s remaining arguments
 but find them unpersuasive. For the foregoing reasons, we
 vacate the district court’s decision granting summary judg-
 ment of noninfringement. We remand for the entry of judg-
 ment of no liability for InfoBionic on the ground that the
 district court should have granted the motion for judgment
 on the pleadings as to unpatentability.
                VACATED AND REMANDED
                             COSTS
 Costs to cross-appellant.